DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  a period follows “passage part” and it should be a comma.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 19-21 recite a second coupling portion, but a first coupling portion has not been recited in the claims or a claim from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20110088172 by Im et al. in view of U.S. Patent Application Publication 20150082838 by Gweon.
As to claim 1, Im teaches an apparatus for treating laundry comprising a cabinet 110 (fig. 1) with an entrance and door opening; a tub 121 (fig. 2); a drum 122; a vibration insulating part (gasket 140); balance weights 155, 156 on the front of the tub (fig. 3); and an annular passage part (spray channels 162, 163) between the gasket and the balance weights and having a plurality of nozzles 170, 180.
Im does not teach that the annular passage part is fixedly supported by the balance weight.  However, one of ordinary skill in the art would have recognized as 
As to claim 2, Im teaches that the annular passage part comprises an inflow portion 161 (fig. 3); extending portions 162, 163; and nozzles 170, 180.
As to claim 3, Im teaches first and second extending portions 162, 163 and that a connection portion is between the extending portions and the inflow portion (fig. 3).
As to claim 4, Im teaches that the vibration insulating part (gasket) comprises a diffusion nozzle portion (e.g. 370, fig. 9) having the nozzle (e.g. connector 364) inserted therein (figs. 9 and 10).
As to claim 5, Im teaches that the diffusion nozzle portion has a nozzle sleeve 371 (fig. 10) with an insertion hole in which the nozzle is inserted; and a diffusion plate on one side of the nozzle sleeve (see figs. 9 and 10).
As to claim 6, Im teaches that the nozzle comprises a catch sill (circumferential ring, fig. 10) on an end of the nozzle sleeve.

As to claim 9, Im teaches that the annular passage part comprises nozzles 170, 180 perforating the vibration insulating part (fig. 10), and the surface of Gweon would pressurize the nozzle toward the vibration insulating part (i.e. hold the nozzle in place as a consequence of the hose being held in place).
As to claim 10, Gweon teaches that a fixing rib 180 (fig. 5) may be formed on an outer surface of an annular passage part (circulation hose 60).  Although Gweon teaches a fastening portion having a fixing rib 120 formed at its tub, one of ordinary skill in the art would have recognized as obvious to form it on the balance weight of Im, since forming it on the balance weight would have accomplished the goals taught by Gweon (to stably fix the hose, para. 8) since the balance weight is fixed to the tub and therefore the two move together.  It would have been obvious for one of ordinary skill in the art to try, since the balance weight and the tub are the only components the hose could be fixed to accomplish the purpose taught by Gweon, and one of ordinary skill in the art would have had a reasonable expectation of success.
As to claim 11, Gweon teaches that the fastening portion comprises a recessed portion (within 120, fig. 5) to have the fixing rib inserted therein; and a fastening hole (within 160) is in the recessed portion so that a fastening member 110 is inserted in the fastening hole (fig. 4).
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20110088172 by Im et al. in view of U.S. Patent Application Publication 20150082838 by Gweon as applied to claim 5 above, and further in view of U.S. Patent 4162546 granted to Shortell.
As to claim 7, Im does not teach a plurality of separation preventive ribs on an outer circumference of the nozzle.  However, one of ordinary skill in the art would have recognized as obvious to modify the nozzle taught by Im to have a plurality of ribs.  Shortell teaches that a series of spaced annular ribs provides for a nonslip coupling to a conduit (col. 2, ll. 50-53).  One of ordinary skill in the art would have been motivated to have a plurality of ribs on the nozzle of Im to provide a nonslip connection, as taught by Shortell.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 13-16, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20110088172 by Im et al. in view of U.S. Patent Application Publication 20150082838 by Gweon as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20200141045 by Seo et al.
As to claim 13, Im teaches a water supply pipe and a wash water inflow portion at an outer circumference of its vibration insulating part (fig. 2), but does not teach 
As to claim 14, Seo teaches that its connector 80 has a body in a hollow pillar shape (fig. 5).
As to claim 15, Seo teaches that its connector 80 includes a movement preventive sill 83 contacting end portions of the water supply pipe and wash water inflow portion (fig. 6).
As to claim 16, Seo teaches that its connector 80 has a first coupling portion 85 projected from an outer circumference of the connector body (fig. 7B).
As to claim 19, Seo teaches that its connector 80 has a coupling portion 83 projected from an outer circumference of the connector body and coupled to the wash water inflow portion (fig. 6).
As to claim 22, Seo teaches a wash water guider (e.g. portions of 60 surrounding 70, fig. 6) at an inner circumference of the vibration insulating part and bent toward an .

Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SPENCER E. BELL/             Primary Examiner, Art Unit 1711